     Case 8:18-cv-02081-AG-KES Document 18 Filed 10/24/19 Page 1 of 2 Page ID #:99




 1

 2

 3

 4

 5

 6

 7

 8

 9                        UNITED STATES DISTRICT COURT
10                      CENTRAL DISTRICT OF CALIFORNIA
11

12    DONNA DUGO, an individual,
             Plaintiff,                   Case No.: SA 8:18-cv-02081 AG-KES
13

14    v.                                  ORDER
15
      VIRGIN AMERICA, INC.,
16    ALASKA AIRLINES, INC.; and
17    DOES 1-10, inclusive,
18
                     Defendant.
19

20

21

22

23

24

25

26

27

28

                                           -1-
     Case 8:18-cv-02081-AG-KES Document 18 Filed 10/24/19 Page 2 of 2 Page ID #:100




 1

 2
                                           ORDER

 3          IT IS HEREBY ORDERED, pursuant to the above stipulation, as follows:
 4
            The Scheduling Order is amended to continue the discovery cutoff deadline
 5

 6    by thirty (30) days to December 4, 2019, only for the purpose of completing

 7    depositions.
 8
      DATED: October 24, 2019
 9

10
                                     HON. ANDREW J. GUILFORD
11                                   UNITED STATES DISTRICT COURT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -2-
